946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Henry LAVADO, Jr., Appellant,v.DEPARTMENT OF JUSTICE.
No. 90-5268.
United States Court of Appeals, District of Columbia Circuit.
May 31, 1991.

Before WALD, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto, and the reply, it is


2
ORDERED that the motion be granted.   The merits of the parties' positions are so clear so as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Lavado has failed to demonstrate that the district court erred in finding that the agency did not improperly withhold documents.   See Weisberg v. Department of Justice, 705 F.2d 1344, 1352 (D.C.Cir.1983);   Meeropol v. Meese, 790 F.2d 942, 954 (D.C.Cir.1986);   Miller v. Dep't of State, 779 F.2d 1378, 1385 (8th Cir.1985);   Marrera v. Department of Justice, 622 F.Supp. 51, 54 (D.D.C.1985).   Further, while the issue of redactions on the BP-DIR's is raised for the first time on appeal, Lavado has not complained that the BP-DIR's are otherwise unresponsive to his request.   It further appears that the redactions of inmate-specific information are proper pursuant to the Privacy Act, 5 U.S.C. § 552a, and Bureau of Prisons Program Statement 1330.7 Para. 8(c).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.